—Appeal by the defendant of a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 28, 1991, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was insufficient to establish his identity as the perpetrator. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s identification charge was entirely proper, as the court instructed the jury on weighing the witnesses’ credibility and further charged that identification must be proven beyond a reasonable doubt (see, People v Whalen, 59 *665NY2d 273, 279). Mangano, P. J., Bracken, Sullivan and Lawrence, JJ., concur.